THOMPSON, District Judge.
The libelant, William H. Cannon, a seaman on board the schooner Annie Hodges received injuries to his person in the collision between the Hodges and the Dorothy, which occurred under the circumstances fully set out in the opinion filed in the case of The Prudence and Dorothy (No. 38 of 1912) 212 Fed. 538
Under the authority of The Atlas, 93 U. S. 302, 23 L. Ed. 863, and The Eagle Point (D. C.) 136 Fed. 1010, the libelant is entitled to recover damages against the Prudence and Dorothy, notwithstanding the contributory negligence on the part of the master of the schooner upon which he was employed, and a decree will be entered accordingly.